CROSSHAIR ENERGY CORPORATION CONDENSED INTERIM CONSOLIDATED FINANCIAL STATEMENTS FOR THE SIX MONTH PERIOD ENDED OCTOBER 31, 2012 (Unaudited) (Expressed in Canadian Dollars) CROSSHAIR ENERGY CORPORATION CONDENSED INTERIM CONSOLIDATED STATEMENTS OF FINANCIAL POSITION AS AT (Expressed in Canadian Dollars) (Unaudited) ASSETS OCTOBER 31, 2012 APRIL 30, 2012 Current assets Cash and cash equivalents Marketable securities (Note 4) Receivables Prepaid expenses Reclamation bonds Deposits - Equipment (Note 5) Exploration and evaluation assets (Note 6) LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities Payables and accrued liabilities Due to related parties (Note 11) Future reclamation provisions (Note 7) Other liability (Note 8) - Shareholders' equity Capital stock(Note 9) Reserves Deficit Nature of Operations and Going Concern (Note 1) Approved on December 10, 2012 on behalf of the board. "Derrick Gill” Director “Chris Collingwood” Director Derrick Gill Chris Collingwood The accompanying notes are an integral part of these consolidated financial statements. 1 CROSSHAIR ENERGY CORPORATION CONDENSED INTERIM CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS (Expressed in Canadian Dollars) (Unaudited) THREE MONTHS ENDED OCTOBER 31 SIX MONTHS ENDED OCTOBER 31 Audit and accounting $ Consulting Depreciation Director fees - Exploration and evaluation (Note 6) Insurance Interest (Note 7) Investor relations Legal Management fees Misc. geological work - - Office and administration Rent Share-based compensation (Note 9) Transfer agent and filing fees Travel Wages and salaries ) Interest income Loss on foreign exchange ) Loss on asset disposition ) - ) - Other income-flow through premium (Note 8) Unrealized gain (loss) on marketable securities (Note 4) Write-off of exploration and evaluation assets (Note 6) ) - ) - ) Net loss and comprehensive loss $ ) $ ) $ ) $ ) Basic and diluted loss per common share $ ) $ ) $ ) $ ) Weighted average number of common shares outstanding The accompanying notes are an integral part of these consolidated financial statements 2 CROSSHAIR ENERGY CORPORATION CONDENSED INTERIM CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE SIX MONTH PERIOD ENDED OCTOBER 31 (Expressed in Canadian Dollars) (Unaudited) CASH FLOWS FROM OPERATING ACTIVITIES Net loss for the period $ $ Items not affecting cash: Interest Depreciation Other income – flow through premium Share-based compensation Unrealized loss–foreign exchange Loss – asset disposition - Unrealized loss–marketable securities Write-off of exploration and evaluation assets - Non-cash working capital item changes Receivables Due to related parties Prepaid expenses and deposits Accounts payable and accrued liabilities Net cash used in operating activities CASH FLOWS FROM INVESTING ACTIVITIES Acquisition of exploration and evaluation assets Acquisition of equipment - Acquisition of marketable securities - Purchase of reclamation bonds Net cash used in investing activities CASH FLOWS FROM FINANCING ACTIVITIES Share issue costs - Net cash used in financing activities - Net change in cash and cash equivalents during the period Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Cash and cash equivalents Cash Liquid short term investments $ $ Cash (paid) received for Interest $ $ Taxes $ - $ - Supplemental disclosures with respect to cash flows (Note 10) The accompanying notes are an integral part of these consolidated financial statements 3 CROSSHAIR ENERGY CORPORATION CONDENSED INTERIM CONSOLIDATED STATEMENTS OF CHANGES IN EQUITY (Expressed in Canadian Dollars) (Unaudited) Capital Stock Number of Shares Amount Reserves Deficit Total Balance, April 30, 2011 $ Acquisition of exploration and evaluation assets Share-based compensation for the period - - - Loss for the period - - - Balance, October 31, 2011 $ Capital Stock Number of Shares Amount Reserves Deficit Total Balance, April 30, 2012 $ Share issuance costs - - - Share-based compensation for the period - - - Loss for the period - - - Balance, October 31, 2012 $ The accompanying notes are an integral part of these consolidated financial statements. 4 CROSSHAIR ENERGY CORPORATION NOTES TO THE CONDENSED CONSOLIDATED INTERIM FINANCIAL STATEMENTS OCTOBER 31, 2012 (Expressed in Canadian Dollars) (Unaudited) 1.NATURE OF OPERATIONS AND GOING CONCERN Crosshair Energy Corporation (the "Company" or “Crosshair”) is an exploration stage company whose common shares trade on the TSX and NYSE MKT and is in the business of acquiring, exploring and evaluating mineral resource properties, and either joint venturing or developing these properties further or disposing of them when the evaluation is completed. On November 1, 2011, the Company changed its name from Crosshair Exploration and Mining Corp. to Crosshair Energy Corporation to reflect its focus on the exploration and evaluation of its uranium projects in North America. The Companyis incorporated under the laws of British Columbia. All of the Company’s resource properties are located in North America. The address of the Company’s registered office is #1240 – 1140 West Pender Street, Vancouver, British Columbia, Canada V6E 4G1. The Company is in the process of exploring and evaluating its exploration and evaluation assets and has not yet determined whether the properties contain ore reserves that are economically recoverable.The recoverability of the amounts shown for exploration and evaluation assets are dependent upon the existence of economically recoverable reserves, the ability of the Company to obtain necessary financing to complete the development of those reserves and upon future profitable production. These consolidated financial statements have been prepared using International Financial Reporting Standards (“IFRS”) on a going concern basis which assumes that the Company will be able to realize its assets and discharge its liabilities in the normal course of business for the foreseeable future. The continuing operations of the Company are dependent upon its ability to continue to raise adequate financing and to commence profitable operations in the future. These consolidated financial statements do not reflect the adjustments to the carrying values of assets and liabilities and the reported expenses and statement of financial position classifications that would be necessary were the going concern assumption deemed to be inappropriate. These adjustments could be material. As at October 31, 2012, the Company had working capital of $574,584 (April 30, 2012 - $5,466,961) and a deficit of $96,929,674 (April 30, 2012 - $91,351,849).At present the Company has no producing properties and consequently has no current operating income or cash flows. Without additional financing the Company will not be able to fund both its exploration programs and ongoing operations for the next 12 months. The Company intends to finance it future requirements through a combination of debt and/or equity issuance. There is no assurance that the Company will be able to obtain such financings or obtain them on favorable terms. These uncertainties may cast significant doubt on the entity’s ability to continue as a going concern. 2.BASIS OF PRESENTATION a)Significant accounting judgements and estimates Significant assumptions about the future and other sources of estimation uncertainty that management has made at the end of the reporting period, that could result in a material adjustment to the carrying amounts of assets and liabilities in the event that actual resultsdiffer from assumptions made, relate to, but are not limited to, the following: i) The carrying value and the recoverability of exploration and evaluation assets; ii) The inputs used in accounting for share-based compensation expense included in profit and loss; iii) The recognition of deferred tax assets; iv) The provision for future reclamation costs; v)
